The confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [###].
 
Amendment and Addendum
 
to
 
Know-How and Trademark License Agreement
 
This Amendment and Addendum to know-how and trademark license Agreement (the
“Amendment”) is entered into as of December 4, 2008 (the “Amendment Date”) by
and between, on the one hand, OMP, Inc., a Delaware corporation (“OMP”); and, on
the other hand, Rohto Pharmaceutical Co., LTD., a Japanese company having its
principal place of business at 1-8-1, Tatsumi-nishi, Ikuno-ku, Osaka 544-8666,
Japan (“Rohto”). All capitalized terms used but not otherwise defined herein
shall have the meanings assigned under the Know-How and Trademark License
Agreement between OMP and Rohto dated as of September 13, 2002 (the “Original
Agreement” and, collectively with, and as amended by, this Amendment, the
“Agreement”).
 
Whereas, pursuant to Section 14.6  of the Original Agreement, OMP and Rohto may
amend or modify the Original Agreement by written instrument executed by both
parties;
 
Whereas, OMP and Rohto wish to set forth the terms and conditions applicable to
additional licenses and joint development projects between the parties; and
 
Whereas, OMP and Rohto desire to amend the Original Agreement in certain other
respects as it relates to ongoing communications, expansion of the Territory,
marketing plans and to extension of the term of the Original Agreement.
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
1. Amendment To Defined Terms.
 
(a)           “Term” as defined in Section 11.1 shall be amended to read: “…this
Agreement shall continue for a term of nine (9) years from the Amendment Date
and end on December 4, 2017.”
 
(b)           “Territory” means the country of Japan; provided, however, that
the Territory may be expanded to include other countries subject to a separate
written agreement to be developed between OMP and Rohto at a future date.
 
(c)           “Licensed Products” shall mean: (a) with respect to products
developed by Rohto prior to the date of this Amendment, those skin care products
listed on Exhibit A-1 that conform to the Specifications (“Prior Licensed Rohto
Products”), (b) with respect to products developed by Rohto after the date of
this Amendment, those skin products listed on Exhibit A-2 from time to
time  that conform to the Specifications to be developed from time to time
(“Future
 

 
Final Execution Copy – December 3, 2008
1

--------------------------------------------------------------------------------

 

Rohto Licensed Products”), (c) with respect to products developed by OMP after
the date of this Amendment, those skin care products to be listed on Exhibit A-3
from time to time (excluding Elastin based products covered by a separate
agreement) that conform to the Specifications to be developed from time to time
(“OMP Developed Products”); and (d) with respect to products jointly developed
by the parties from time to time after the date of this Amendment, those skin
care products listed on Exhibit A-4 that conform to the specifications jointly
developed from time to time (“Jointly Developed Products”).
 
(d)           “Specifications” shall be amended to refer to the specifications
for Licensed Products set forth on Exhibits A-1, A-2, A-3 or A-4, as applicable,
and as may be revised and amended from time to time. 
 
(e) “Channel” shall mean consumer sales and distribution channels in which Rohto
is currently engaged: specifically the Drug Stores and Variety Stores Channel,
including mail-order and internet sales activities that support such Drug Stores
and Variety Stores Channel, as well as the Department Stores Channel, including
mail-order and internet sales activities that support such Department Stores
Channel.  Nothwithstanding the foregoing, extension into the Department Store
Channel (and any other channel) and retention of rights to sell and distribute
into such channels are conditioned up completion of a joint product/channel
development plan and the achievement of the goals and objectives set forth in
such plan as more fully described in Section 2(e) below.  Unless agreed to in
writing by both parties separately, the Channel shall not include physician,
medical spas, aesthetic spas and salon, or such similar outlets wherein products
are sold in combination with or in addition to, aesthetic procedures or services
and/or medical procedures.
 
2. Section Amendments.
 
(a) Section 2.1 - License to Know-How.  The term Licensed Products in Section
2.1 of the Original Agreement shall be amended to say “the Prior Licensed Rohto
Products, the Future Rohto Licensed Products and the Jointly Developed
Products.”
 
(b) Section 2.5 – License for OMP Developed Products and Jointly Developed
Products.   A new Section 2.5 shall be added to the Original Agreement and read
in full as follows:
 
“Subject to the terms and conditions of this Agreement, OMP herby grants to
Rohto the exclusive, royalty-bearing license to sell and/or manufacture the OMP
Developed Products and the Jointly Developed Products on terms to be mutually
agreed upon in writing, and thereafter to market, sell and distribute such OMP
Developed Products and/or Jointly Developed Products in the Territory.”
 
(c) Section 4.2 – Improvements and New Products.  The term “Licensed Products”
in Section 4.2 of the Original Agreement shall be amended to read the “Prior
Licensed Rohto Products and the Future Licensed Rohto Products.”
 
(d) Section 6.3 – Marketing Reports/Brand Protection.  Section 6.3 of the
Original Agreement shall be amended to read in full as follows:
 

                                                                    .




Final Execution Copy – December 3, 2008
2

--------------------------------------------------------------------------------

 
 
“Rohto agrees to share with OMP, to the extent available and at least once a
year, pertinent written information regarding the market for Licensed Products
in the Territory and each specific Channel.  The parties also agree to meet at
least twice a year at times and locations to be mutually agreed upon to discuss
Rohto’s marketing efforts and additional OMP marketing assistance that may be
necessary.  These meetings and information shall include written information
regarding consumer research, technical research and clinical results, pricing,
share of market, out-of-stock experience, volumes, distribution efforts
(excluding any Rohto trade secrets), development plans for shared messaging,
product promotion and co-marketing efforts, and additional training
opportunities all of which are designed to position Obagi as the leading,
premium, brand of scientifically-based, skin care products.
 
In addition, the parties agree that it is in their best interest to avoid brand
confusion in the Japanese marketplace.  Consequently, OMP and Rohto agree to
coordinate and protect the “Obagi” brand image to avoid market confusion.  In
this regard, OMP will meet with all Japanese OMP partners on at least a
quarterly basis to collaborate on branding, messaging and imaging.”
 
(e) Section 6.5 – Joint Product and Channel Development Opportunities.  A new
Section 6.5 shall be added to the Original Agreement and read in full as
follows:
 
“The parties agree to expeditiously work together to develop and target to
produce a mutually agreeable initial strategic plan within one hundred and
eighty (180) days following execution of this Agreement.  The plan will focus on
the successful positioning of the Obagi brand to become the leading, premium,
scientifically-based, skin care products in Japan.  The key elements the plan
should include timelines related to one or more of the following, not all of
which may be pursued: (i) new product schedule, (ii) joint product development
opportunities and (iii) new channel penetration strategies. Such plan will
include, among other things, comprehensive product development and marketing
plans, including sales volume expectations, pricing strategies, image/brand
enhancement up-market and a reasonable time frame for achieving and evaluating
success.  The plan will also identify additional resources necessary to
effectively market and sell the Obagi brand products into new domestic market
segments.”
 
(f) Article 8.  Article 8 of the Original Agreement shall be retitled
“Compensation for use of Trademarks, Licensed Products and Jointly Developed
Products.”
 
(g) Section 8.1 – Royalty Rates.  Section 8.1 of the Original Agreement shall be
retitled “Royalty Rates” and shall be amended to read in full as follows:
 
“In consideration for the licenses and rights granted hereunder:



                               (a) Rohto shall pay to OMP a royalty equal to [ 1
]* of Net Sales of Prior Licensed Rohto Products manufactured, sold or
distributed by Rohto and its Affiliates for the three (3) year period from
September 13. 2002 through



--------------------------------------------------------------------------------

 
* Subject to confidential treatment request

Final Execution Copy – December 3, 2008   
3

--------------------------------------------------------------------------------

 

  
September 12, 2005.  Thereafter, such royalty amount shall decrease by [ 2 ]*
per year for nine consecutive years, until the royalty payable to OMP reaches [
3 ]* of Net Sales of the Prior Licensed Rohto Products, at which time the
royalty shall no longer decrease;

 
(b)  
Rohto shall pay to OMP a royalty equal to the then applicable royalty rate
subject to Section (g) (a) above of Net Sales of Future Rohto Licensed  Products
manufactured, sold or distributed by Rohto and its Affiliates.

 
(c)  
 Rohto shall pay to OMP a royalty equal to a minimum of [ 4 ] * of Net Sales of
OMP Developed Products manufactured, and/or sold or distributed by Rohto and its
Affiliates for the first year, (12 month period) from the date Rohto begins the
sale or distribution of such products.  Thereafter, such royalty amount shall
decrease by [ 5 ]* per year until the royalty payable to OMP reaches [ 6 ]* of
Net Sales of the OMP Developed Products, at which time the royalty shall no
longer decrease;

 
(d)  
Rohto shall pay to OMP a royalty equal to an amount negotiated in good faith
between the parties for all Jointly Developed Products;

 
(e)  
OMP shall pay to Rohto a royalty equal to a minimum of [ 7 ]* of Net Sales of
Rohto Licensed Products manufactured, and/or sold or distributed by OMP and its
Affiliates for the first year, (12 month period) from the date OMP begins the
sale or distribution of such products.  Thereafter, such royalty amount shall
decrease by [ 8 ]* per year until the royalty payable to Rohto reaches [ 9 ]* of
Net Sales of the Rohto Developed Products, at which time the royalty shall no
longer decrease; and

 
(f)  
The remainder of Section 8.1 shall be deleted in its entirety.

 
 (h)           Section 14.4 – Notices.  The notice provision as it applies to
OMP shall be amended to delete “Curtis Cluff.”
 
3. Miscellaneous.  Except as specifically amended by this Amendment, the terms
and conditions of the Original Agreement shall remain in full force and effect
without amendment or alteration.  Notwithstanding the foregoing, to the extent
the terms of this Amendment shall make the plain language of the meaning of
other Sections in the Original Agreement illogical, such sections shall be
amended to incorporate and/or replace the definitions in the Original Agreement
with the appropriate definitions in this Amendment .  This Amendment may be
executed in counterparts, each of which shall be deemed an original document,
and all of which, together with this writing, shall be deemed one instrument.
 



--------------------------------------------------------------------------------

 
* Subject to confidential treatment request.
                                                                    .




Final Execution Copy – December 3, 2008
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Amendment in duplicate
originals by their duly authorized officers or representatives.
 
OMP, Inc.
Rohto Pharmaceutical Co., LTD.

         
/s/ STEVE CARLSON
   
/s/ KUNIO YAMADA
 
Name Steve Carlson
   
Name Kunio Yamada
 
Title President & Chief Executive Officer
   
Title President & Chief Executive Officer
 

 
 

                                                                   .




Final Execution Copy – December 3, 2008 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT A-1
 
Prior Licensed Rohto Products and Specifications
 
 
 
 
                                                                   .




Final Execution Copy – December 3, 2008 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT A-2
 
Future Licensed Rohto Products and Specifications
 
 
 
                                                                   .




Final Execution Copy – December 3, 2008 
7

--------------------------------------------------------------------------------

 

 
EXHIBIT A-3
 
OMP Developed Products and Specifications
 

 
                                                                    .




Final Execution Copy – December 3, 2008
8

--------------------------------------------------------------------------------

 

 
EXHIBIT A-4
 
Jointly Developed Products and Specifications
 
 

 
                                                                 .




Final Execution Copy – December 3, 2008   
9

--------------------------------------------------------------------------------

 
